                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         HOOMAN PANAH, an individual,
                                  11                                                    Case No. 14-00166 BLF (PR)
                                                       Plaintiff,
                                  12                                                    ORDER GRANTING MOTION FOR
Northern District of California




                                                                                        EXTENSION OF TIME TO FILE
 United States District Court




                                  13            v.                                      OPPOSITION
                                  14
                                         STATE OF CALIFORNIA DEPT. OF
                                  15     CORRECTIONS AND
                                         REHABILITATION, et al.,
                                  16
                                                      Defendants.
                                  17                                                   (Docket No. 174)
                                  18

                                  19          Plaintiff, an inmate on death row at California’s San Quentin State Prison
                                  20   (“SQSP”), filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983, alleging
                                  21   unconstitutional acts by SQSP correctional officers. On February 5, 2020, the Defendants
                                  22   filed a motion to dismiss. Dkt. No. 163. In the last court order filed February 20, 2020,
                                  23   Plaintiff was directed to file an opposition no later than fourteen days from the order, such
                                  24   that he had until March 4, 2020. Dkt. No. 168 at 5. On March 9, 2020, Plaintiff filed for
                                  25   an extension of time to file an opposition until March 15, 2020, which is a 10-day
                                  26   extension. Dkt. No. 174. In light of the current health crisis, the Court sua sponte further
                                  27   enlarges time to file the response to Mar 25, 2020. Good cause appearing, Plaintiff’s
                                  28   motion is GRANTED. Plaintiff’s opposition to Defendants’ motion to dismiss is due no
                                   1   later than March 25, 2020.
                                   2          Defendants’ reply shall be filed no later than fourteen (14) days after Plaintiff’s
                                   3   opposition is filed.
                                   4          This order terminates Docket No. 174.
                                   5          IT IS SO ORDERED
                                   6   Dated: __March 18, 2020______                     ________________________
                                                                                         BETH LABSON FREEMAN
                                   7
                                                                                         United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                 2
                                   1

                                   2
                                       Extension of Time for Reply to Motion to Dismiss
                                   3   PRO-SE\BLF\CR.14\00166.Panah_eot_reply_MTD

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                      3
